PER CURIAM.
We grant the former wife’s petition for certiorari and quash the order requiring her to provide medical records showing when she became pregnant. We conclude that this was not a material fact which should have been disclosed to the former husband when he entered into the marital settlement agreement, where, as in this case, the parties had entered into a separation agreement almost one year earlier. His argument that concealment of the fact of her pregnancy would be a ground to set aside the marital settlement agreement is without merit.
STEVENSON, C.J., KLEIN and SHAHOOD, JJ., concur.